 114DECISIONSOF NATIONALLABOR RELATIONS BOARDAnchorage Laundry&Dry Cleaning Association, Inc.andLocal333,Laundry and Dry CleaningInternational Union,AFL-CIO. Case 19-CA-6884January 10, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn July 15, 1974, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Respondent excepts to the Administrative LawJudge's findings that Respondent's refusal to bargainrespecting changes in its collective-bargaining agree-ment with the Union was in violation of Section8(a)(5) and (1) of the Act. We find merit in theseexceptions.Respondent, an association made up of employersin the drycleaningbusiness,was party to a collective-bargaining agreement with the Union effective fromMay 8, 1971, until February 1, 1974. Under thisagreement, any party desiring to negotiate changes ormodifications, or to terminate the agreement, was tonotify the other party 60 days prior to the expirationdate of the agreement. If such notice was not given,the agreement was to continue in effect from year toyear.On Friday, November 30, the Union's businessagent, Chambers, sent a registered letter to Respon-dent's president, Harris, notifying the latter that theUnion was desirous of meeting with representativesof Respondent prior to February 1, 1974, for thepurpose of "amending, supplementing, and/or modi-fying" the existing agreement. Harris received thisletter on December 3, 1974, and caused copies of it tobe sent to each employer-member of Respondent.BetweenNovember 30, 1974, and January 10,1974, Chambers also advised Crawford, the generalmanager of Harris' drycleaning establishment, and aparticipant in the 1971 negotiations, that the Unionwould be receiving contract proposals from itsInternational, and that it would furnish the same toII9ONLRB651 (1971)2 182 NLRB 819 (1970).Respondent upon receipt. On January 7, 1974,Chambers received the contract proposals and onJanuary 10, 1974, delivered copies to Crawford whoin turn caused their distribution to all employer-members of Respondent.After Harris and Respondent's secretary-treasurer,Imada, perused their copies of the proposals aroundJanuary 15, 1974, Imada contacted Attorney John-stone about representing the association in negotia-tions ashe had in 1971, and set up a meeting withJohnstone for January 22 in order to provide for a"consent to agency."On January 17, 1974, Johnstone informed Cham-bers by letter that he had received Chambers' letterto Harris and the contract proposals, and that he wasnot sure of the number of employers he would berepresenting in the forthcoming negotiations.When Johnstone met with the members of theAssociation on January 22, 1974, he advised themthat the Union's notice to the Association was notgiven 60 days prior to the termination date of theagreement and, in his opinion, was not timely for thepurpose of forestalling automatic renewal of theagreement. The Association members then adoptedthis advice as their formal position.On January 24, 1974, a meeting was held betweentheAssociation and the Union, at which timeJohnstone informed the Union of the Association'sposition as to the notice. Since then, Respondent hasdeclined to negotiate further with the Union, and itsmembers have continued to apply the 1971-74agreement.First,we find that the notice itself was not timelygiven to Respondent, not having been received byRespondent until December 3, 1973, less than 60days from the expiration date of the contract. Thislatedeliverywas not due to factors beyond thecontrol of the Union, as the evidence shows thatChambers mailed the notice on November 30, fullyanticipating its delivery onMonday, December 3.However, despite the late receipt of notice, Res-pondent, by its action, could have waived the noticerequirement, and agreed to bargain with the Union.This was found to have been done by the Adminis-trative Law Judge, with whom we disagree.In finding that Respondent's actions had fore-stalled the automatic renewal of the 1971-74 con-tract, the Administrative Law Judge rejected Res-pondent's contention thatSawyer Stores, Inc.,'iscontrolling,and found thatGeneralMaintenanceService Co., Inc.,2was more analogous to the instantcase.We disagree, as we believe the facts aspresented in this case are more closely analogous toSawyer Stores.216 NLRB No. 22 ANCHORAGE LAUNDRY & DRY CLEANINGInGeneralMaintenance,the union mailed thenotice on a date when it could reasonably believe thenotice would be timely, and it was delayed by thepost office in circumstances not attributable to thesender.Further, the union had notified GeneralMaintenance that the notice was in the mail the dayafter it had deposited it. Moreover,the respondenttherein never notified the union after the receipt ofthe noticethatitconsidered the contract automati-cally renewed, but rather raised no objection to thedelayed deliveryuntil it utilized that argument as adefense at the Board hearing on its alleged refusal tobargain.Under those circumstances, the Boardfound that the notice requirement had been waived.InSawyer Stores,the union's notice was received anumber of hours late for the60-daynotice specifiedin the contract. There respondent was aware of theuntimeliness of the notice and, after agreeing to meetwith the union upon request,sought advice from theBoard'sRegional Office concerning its obligation tobargain. Although it did not receive an answer fromthe Regional Office until after it first met with theunion,and it did discuss some of the union'sproposalswith the union representatives, it alsoadvised the union at this meeting that it did notconsider the notice timely, and suggested that thisissuebe resolved by the Board or the union'sInternational.Afterreceiving the Board's response,respondent refused the union's requests for furthermeetings.Under those circumstances,theBoardfound that respondent did not waive the 60-daynotice requirement, and did not unlawfully refuse tomeet to bargain with the union over a new contract.We find the factual situation in the instant case tobemore analogous to that inSawyer Stores.AlthoughRespondent herein did not advise theUnion that its notice was untimely either at the timeof its receipt or following receipt of the Union'scontract proposals, and Johnstone arranged a negoti-atingmeeting with the Union, it did advise theUnion of its position concerning the untimeliness ofthe notice at their first and only meeting. Underthese circumstances, we do not believe that Respon-dent's actions constituted a waiver of the 60-daynotice requirement.Since the notice was untimely,the contract was automatically renewed on FebruaryI,1974.Therefore,Respondentwas under noobligation to bargain concerning changes in thatcontract.Accordingly, as we have found Respondent did notunlawfully refuse to bargain, we will order that thecomplaint herein be dismissed in its entirety.ORDER115Pursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNationalLaborRelations Board hereby orders that the complaintherein be,and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEDAVID G.HEILBRUN,Administrative Law Judge: Thiscase washeard at Anchorage, Alaska, on April 25, 1974,based on a chargefiled January 31, 1974, and a complaintissued April 3, 1974,allegingthat Anchorage Laundry &Dry CleaningAssociation, Inc., calledRespondent,violat-ed Section 8(a)(1) and(5) of the National Labor RelationsAct, as amended by refusingto bargainwith Local 333,Laundry andDryCleaningInternationalUnion, AFL-CIO,calledtheUnion.The issueiswhethera collective-bargaining agreement between the parties was renewed foran extended term as, if so, no obligation to bargain existedwhile,ifnot,Respondent has intentionallyrefused tobargain basedon an erroneous legal position.Uponthe entirerecordin this case,includingmyobservationof thewitnesses,and upon consideration ofbriefsfiledby the Umon andRespondent,Imake thefollowing-FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent,a corporation,is an associationof employ-ers operatingretail laundryand drycleaning businesses inand around Anchorage,Alaska.Respondent was formedand exists for a purpose of representingitsemployermembers in matters of collective bargaining and whoseemployer members,in the aggregate,annually derive grossrevenue in excess of $500,000 and annually purchase goodsvalued in excess of $25,000 which originate outside theStateof Alaska.I find,as Respondent admits, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and(7)of the Act. The Unionisa labororganization within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESFacts and DiscussionOn May 8, 1971, a collective-bargaining agreement wasmade and entered into betweentheUnionand Respon-dent.Then,as now, Respondentcomprised six employersincludingAlaska Cleaners,Inc., and SnowWhite Laundry 116DECISIONSOF NATIONALLABOR RELATIONS BOARD& Cleaners, Inc. Frank W. Harris is coowner of AlaskaCleaners;Yukio Imada is coowner of Snow White andthese individuals have at all times since at leastMay 1971been president and secretary-treasurer of Respondent,respectively. Each partywas representedby an attorneyduring negotiations leading to this contract;RobertM.Goldberg,for the Union and Karl S.Johnstone, forRespondent.Article XXVIV (sic) reads:TERM OF AGREEMENTThe agreement shall becomeeffective as to allchanged provisions from dateof signing,except wageincreases to existing classifications,which shall beretroactive to February 1, 1971. Thisagreement shallcontinuein full forceand effectuntil February 1, 1974.Either partydesiring to negotiate changes in thisagreement shall givesixty (60) dayswritten notice ofproposedchangespriorto the expirationdate of theagreement.If no notice or modification,changes, ortermination is givensixty (60) days prior to theexpiration of this agreement,the same shall continue ineffectfrom year to year.On November 30, 1973, Frances N. Chambers,businessagent and financial secretary-treasurer of the Union,prepared and sent a registered letter addressed to Harris asRespondent's president.It read:This is to advise you that due to the expiration on Feb.1,1974 of the contract between the Laundry & DryCleaning Int'l Union Local # 333 and your associationmembers:Alaska Cleaners, Inc.Snow WhiteLaundry &Cleaners, Inc.Betty's City Laundry &CleanersOne Hour MartenizingPeacock CleanersColes CleanersLocal # 333 isdesirous of meetingwithrepresentativesof your Association prior to Feb. 1, 1974 for thepurposeof amending, supplementing,and / ormodify-ing this agreement so that a contract agreement can bereached to supercede the existing agreement.Harrisreceived this letter December3, 1973,caused copiesto be made and on December4, 1973,sent one to eachemployer member of Respondent.In the period betweenNovember 30, 1973, and January 10, 1974, Chambers hadseveral conversationswith Tim Crawford,general managerof AlaskaCleaners,informinghim the Unionexpected acontractproposal from RussellCrowell,internationalpresident,and assuring this would be furnished on receipt.With covering letter dated January 7, 1974, Crowelltransmittedto Chambersa 31-page contract proposal thatincluded an index and appendix alludingonly towages as..an hourly increase effectiveFebruary 1, 1974." Chambersduplicated thisproposal andon January 10, 1974,delivered copiesto Crawfordwho in turnpromptly causedtheir distribution to all employer members.Harris and Imada each perused their copies,mentallydeplored the breadth of proposed change, and conversedon or about January 15, 1974 "[R]elative to having Mr.Johnstone handle our negotiations."Imada telephonedJohnstone and a meeting was scheduled in the latter'soffice for January 22, 1974. By letter dated January 17,1974, Johnstone wrote Chambers to advise he was inreceipt of her letter to Harris together with the unionproposal and that the exact number of establishments hewould represent"in the forthcoming negotiations" was yetunascertained.A "consent to agency" was provided to, and executed by,each employer member of Respondent before or during theJanuary 22meetingatwhich Johnstone was, in fact,retained. The preliminaries of fees and authorizations over,Johnstone addressed himself to circumstances and ex-pressed his conclusion that a count of calendar daysapplied to the termination clause of the agreement madetheUnion'snotice untimely for purpose of forestallingautomatic renewal.The clients unanimously embraced thisadvice,adopting it as their formal position to be presentedto the Union.Johnstone and Chambers then arranged a meeting forJanuary 24, 1974, at the union office. Upon arriving, theemployer members of Respondent caucused briefly withtheirattorney, reviewed their theory with him, andproceeded to discuss it with the Union after Johnstoneexacted assent from Crowell that presence in such mannerby Respondent's collective self would not constitute anyform of waiver.Respondent has declined to negotiatefurther and employer members have continued to applythe 1971-74 contract since February 1, 1974.Collateral tocasechronology is the fact that Crawfordparticipated in "quite a few" of the negotiation sessions in1971, that he first discussed the likelihood of a newcontract with Chambers in October 1973, that no meetingof Respondent was held from 1971 until January 22, 1974,that Respondent's officers guilelessly anticipated renewalnegotiations,that no claim of untimely notice was raisedby Respondent until January 24, 1974, and that during thetime prior to December 3, 1973, Harris harbored a vagueunderstanding that a proposed new contract was inpreparation.GeneralCounsel's theory of the case is expresslyconfined to a waiver doctrine.The Union's theoryexpressly advancesdual assertionsthat notice was timelyto forestall contract renewal and Respondent's conductconstituted a commencement of bargainingfrom which itcould not withdraw. This disparity brings into questionwhether decisional rationale may address such enlargedtheory of the Union, as Charging Party, which it advanceswithout General Counsel's sanction. Standingof a Charg-ing Party was discussed extensively inSpectorFreightSystem, Inc.,144 NLRB 1110 (1963). There the Board heldthat "unreasonable limitations" on examination of witness-esby the Charging Party were not prejudicial to itssubstantial rights.Notably, the erroneous limitationsincluded those of rulings denying requests for examinationof witnesses on matters General Counsel refused to cover.The Board concluded its disposition in the case would havebeen unchanged even accepting as true matters theCharging Party sought to adduce and based on extensiveparticipation otherwise enjoyed by Charging Party includ-ing that of arguing"its position"and submittinga brief. InTulsa General Drivers,176 NLRB 780 (1969), the charging ANCHORAGE LAUNDRY & DRY CLEANING117party,an employer, advanced "a theory of complaintgreatly at variance from that of the General Counsel."1The decision adopted by the Board expressed uncertaintywhether "the Charging Party has standing in a complaintproceeding so drastically to alter the complaint theory ofthe General Counsel," but proceeded to thoroughly discusssuch theory and find it without ment as a matter of factand law. InParkwood IGA, et al.,201 NLRB 905 (1973), alabor organization with limited interest as to which "nosignificant issues of fact"existed sought remand of aconsolidated complaint proceeding. The peripheral in-volvement of this labor organization was noted in denial ofthe motion.These cases show an inclination to accord fulleststandingto a Charging Party when the thrust of its view ofthe case complements that of General Counsel or relates toa key interest cognizable under the Act. Here the Unioninitiated the claim of timely notice at the hearing,Respondent acknowledged viability of the issue, circum-stances bearing on the claim were fully litigated, and bothbriefing parties addressed the subject. One of the corerights ("bargain collectively") of Section 7 is at stake, andtrial of this case saw the responsibility of cross-examiningRespondent'switnessesyielded to the Charging Party.Overall, a unique intimacy of interest arose in this casebetween General Counsel and the Charging Party warrant-ing recognitionof the Union's standing to have its theoryof the complaint treated in fullest manner.On the facts, I conclude Respondent has committed arefusal to bargain.One of the causes is failure to appreciatedistinctions inherent in theAct's statutoryscheme. Thisfirst appears as Respondent's obsession with the provisionsof Section 8(d). The statutory notice pattern involved thereistobestassure fulfillment of collective-bargainingagreements. Absent strike action, a labor organization'sconduct is not germane under Section 8(d) and suchwritten notice as may be the subject of dispute betweenparties to a contract is not tested by the stringentrequirements of that section.The misconception manifestsspecificallywith reliance onVapor Recovery SystemsCompany.2In that case the Board adopted a view of theparticular fact situation that warranted finding a labororganization had forestalled contract renewal by timelynotice. Section 8(d) was superfluously footnoted withoutconnection up to actual grounds for decision. Refusal toenforce the Board's order inVapor Recoverydoes not affectsettled doctrine under which the Board has declined toconstrue the notice requirements of Section 8(d)(1) toapply to, or affect the automatic renewal provisions of, anexisting collective-bargaining agreement.Crowley'sMilkCompany, Inc.,79 NLRB 602 (1948);International Harvest-er Company,77 NLRB 242 (1948).3 Cf.Proctor & GambleIndependent Union v. Proctor & Gamble Mfg. Co.,312 F.2d181, 188 (C.A. 2, 1962), cert. denied 374 U.S. 830 (1963). AiInTulsa,both General Counsel and the ChargingPartyurged furthergrounds for an unfair labor practice finding.This facet is not to be confusedwith the issue of the Charging Party unilaterally seeking enlargement of thecomplaint'smain theoretical basis.2 133 NLRB 580(1961), enforcement denied 311 F.2d 782 (C.A. 9, 1962).3The court consideredVapor Recoverygovernedby Sec.8(d) andcoupled the view with reasoning based on general concepts of contract law.Although due weight is accorded the court's decision, the Board subse-second area in which issues touching on 60-day noticeappear is that of the contract-bar doctrine.KoenigBrothers4was such a case with the Board requiring strictcompliance by an employer seeking contract terminationas a prelude to its RM petition.Neither concept suffices to judge whether, as here, arenewal of contract has occurred. The most compellingreason to say it has not is the actual manner of noticewithin the context of contract language. Operative phra-seology is found in the last three sentences of articleXXVIV's (XXIX) final paragraph. The first of thesesentences is a simple statement of contract duration. Thesecond is enabling language for a "written notice ofproposed changes" only. The third sentence requires areading out of the minor prepositional inadvertence "or"rather than "of." Ordinarily this would hardly bearmentioning,but that is the sole passage authorizingautomatic contract renewal and the actual, unreformedlanguage shows looseness of preparation and disharmonywith its preceding sentence in which no reference to thecontemplated "modification" or "termination" appears. Inthis realm of pure contract notice, Respondent relies onSawyer Stores,5a case construing the phrase "shall notify"tomean that a communication intended to forestallcontract renewal must be actually received in a placephysically sufficient as constructive notification to theother party. ButGeneral Maintenance, supra,a case holdingcontract renewal was forestalled, dealt with the same verbas found here ("is given"/"shall give") in concluding thatto set notice in motion suffices where such is actuallyreceived with promptness, was expected, where no preju-dice to the recepient was shown and after conductreflecting a waiver of defect was followed by mereafterthought objections.The conduct of Respondent's officers suggests theapplicable precedent for this decision isGeneralMainte-nance,notSawyer Stores.An awareness of the Union'sdesire to negotiate changes was present and when noticearrived it was distributed to employer members withoutcomments A permeating reconciliation to the commence-ment of bargaining existed on the part of Respondent'schief officers as they awaited the Union's new proposal.This then reveals the parties own attitude on the question.As February 1, 1974, is excluded from a count, the 60-dayperiod commenced as a calendar matter on December 3,1973.7 Chambers never intended more than for notice to bereceived that date. December 2, 1973, fell on a Sunday, aday outside the normal business endeavors of Respon-dent's employer members (Agreement art. XV, 1.; art.XVII, 2.).To uphold Johnstone's recommendation, as rendered,would be tantamount to considering legal advice shapespast events. The contrary is true as any advice formulatedmust start with the significance of action or nonaction ofquently reiterateditsposition on this aspect of Sec. 8(d) inGeneralMaintenanceService Co, Inc,182 NLRB819, 822(1970).4 108 NLRB 304 (1954).5 190 NLRB 651 (1971).6Vapor Recoveryinvolvedthe expressfinding of "no evidencethat at anytime prior to its letter.the Unionput Respondent on notice that itsought termination of the existing contract "7Carter Machine and Tool Co.,133 NLRB 247 (1961). 118DECISIONSOF NATIONALLABOR RELATIONS BOARDthepast.Buttressing this branch of the case is anevaluation of Crawford's role. Determination of agencyrelationship under the Act rests on apparent, not actual,authority and past participation as a member of Respon-dent's bargaining group coupled with unrepudiated func-tioning as conduit for receipt of bargaining proposalssuffices to establish Crawford as Respondent's agent forlimitedpurposes applying to waiver. Cf.Local 304,Laborers,191NLRB 764 (1971). Finally, the implicationfound in wage patterns compounds Respondent's difficultyin claiming a renewal has occurred. If so, the wage scale fordrycleaning employees (art. XI) would, by its expressterms, expire February 1, 1974, leaving a contractualvacuum as to this important subject. Only rejection ofRespondent's defense can avoid the distortion of thiscontract from the standpoint of bargaining history, itsparticular language and telling conduct of the parties.CONCLUSIONS OF LAW1.Allproduction and maintenance employees em-ployed in and around Anchorage, Alaska, by members ofRespondent, but excluding office clerical employees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all timessinceMay 8, 1971, the Unionhas beenexclusive representative of all employees in the unitdescribed above for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other conditions of employment.3.Commencing on January 24, 1974, Respondentengaged in a continuing refusal to bargain with the Union,respecting proposed changes in the collective-bargainingagreement that had existed between the parties untilexpiration of its term on February 1, 1974, and throughsuch conduct committed unfair labor practices prohibitedby Section8(a)(5) ofthe Act.4.By the conduct described above, Respondent hasinterfered with,restrained,and coerced its employees inthe exercise of the rights guaranteed in Section7 of the Actand has therebyengaged inunfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found Respondent has engaged in certain unfairlabor practices violative of Section 8(a)(1) and(5) of theAct, Ishall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.My recommendation contemplatescommencement of negotiations upon request of the Unionand execution of a new contract incorporating anyagreement reached as a result of such negotiations.Notingthe retroactive economic features of the1971-74contract,Irecommend no further remedial aspects bearing onnegotiations or the relationship of the parties as the hiatusaccountable from this proceeding is best addressed in afreebargaining process.A posting of notice will berecommended and in the interest of fully informingaffected employees of their rights,Ishall recommendRespondent supply each of its employer members withsigned copies of the notice with a request for appropriateposting.[Recommended Order omitted from publication.]